     Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 1 of 15




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION

TREZA EDWARDS,

             Plaintiff,
                                                Civil Action File No.
v.
                                                   1:20-cv-00055
AUGUSTA, GEORGIA,
                                              JURY TRIAL DEMANDED
             Defendant.

                              AMENDED COMPLAINT

      Plaintiff Treza Edwards (“Edwards” or “Plaintiff”) files this Amended

Complaint against her employer, Defendant Augusta, Georgia (“Augusta” or

“Defendant”), 1 as follows:

             Statement of Claims, Parties, Jurisdiction, and Venue

                                         1.

      This is a gender discrimination action based on the unequal pay practices of

Defendant that discriminate on the basis of gender in violation of the Equal Pay

Act, 29 U.S.C. § 206 (“EPA”). Plaintiff also asserts a claim under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”).


1
 Defendant was previously identified as City of Augusta-Richmond County,
Georgia. Defendant’s Initial Disclosures clarified that the proper title for
Defendant is Augusta, Georgia.
     Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 2 of 15




                                        2.

      The City of Augusta and Richmond County governments were consolidated

by local legislation in 1995. References to the “Augusta” will encompass both the

City of Augusta and Richmond County. The consolidated government of Augusta,

Georgia (“Augusta”), is the employer of the Plaintiff and service of process may be

affected through Wayne Brown, Esq., Augusta-Richmond County Law

Department, 535 Telfair Street, Building 3000, Augusta, Georgia 30901.

                                        3.

      Augusta is an employer within the meaning of 29 U.S.C. § 203 and 42

U.S.C. § 2000e(b) in it employs more than twenty (20) employees and is subject to

the EPA and Title VII.

                                        4.

      This court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as

this matter involves federal questions arising under the EPA and Title VII. This

court also has jurisdiction pursuant to 28 U.S.C. § 1343(a)(4) and 42 U.S.C. §

2000e-5.




                                      Page 2
     Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 3 of 15




                                        5.

      Pursuant to 28 U.S.C. § 1391, venue is proper in this Court because the acts,

events, and occurrences giving rise to the asserted claims took place within this

judicial district and division.

                              Administrative Remedies

                                        6.

      On February 20, 2020, Ms. Edwards timely filed a Charge of Discrimination

(“Charge”) alleging sex discrimination with the United States Equal Employment

Opportunity Commission (“EEOC”) in violation of the EPA and Title VII and

amended her Charge on March 5, 2020.

                                        7.

      A Right to Sue notice was issued on September 1, 2020, and Plaintiff timely

files this Amended Complaint to incorporate her Title VII claim pursuant to the

Court’s August 10, 2020 Scheduling Order.

                                        8.

      The EPA does not require exhaustion of administrative remedies.




                                      Page 3
     Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 4 of 15




                              Factual Background

                                        9.

      Ms. Edwards, an African American female, was hired as the Director of

Compliance (“Director”) by Augusta on April 22, 2019.

                                       10.

      Ms. Edwards possesses a Juris Doctor degree that is relevant to her

employment.

                                       11.

      As Director, Ms. Edwards is responsible for overseeing Augusta’s Equal

Employment Opportunity (“EEO”) office, the Americans with Disabilities

(“ADA”) office, and the Disadvantaged Business Enterprise (“DBE”) and Local

Small Business Opportunity Program (“LSBOP”) office.

                                       12.


      The Director is one (1) of four (4) positions, including the General Counsel,

Administrator, and Clerk, that report directly to the governing Commission for

Augusta.




                                     Page 4
     Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 5 of 15




                                        13.

      Augusta utilizes a Senior Executive Service (“SES”) classification system to

classify SES employees. The positions of Director of Compliance, General

Counsel, Administrator, and Clerk are all classified in the same SES tier—SES IV.

                                        14.

      Ms. Edwards is responsible for compiling mandatory data to provide to the

EEOC.


                                        15.

      In compiling required data for submission to the EEOC, Ms. Edwards

discovered that she and the Clerk, who is also female, are paid substantially less

than their male SES IV counterparts holding the position of General Counsel and

Administrator.

                                        16.

      The General Counsel is male and is paid an annual salary of approximately

$171,000.

                                        17.

      The Administrator is male and is paid an annual salary of approximately

$142,404.50, even though he is serving in an interim capacity.


                                      Page 5
     Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 6 of 15




                                        18.

      Ms. Edwards is paid an annual salary of approximately $110,000.

                                        19.

      The Clerk, who has been employed by Augusta since 1973, is paid an annual

salary of approximately $116,000.

                                        20.

      In addition to the pay discrepancies among her SES IV counterparts, Ms.

Edwards discovered that lower-tiered SES male employees are paid substantially

more than her.

                                        21.

      The male Utilities Director is paid an annual salary of approximately

$140,302.17.

                                        22.

      The male Engineering Director is paid an annual salary of approximately

$144,231.50.

                                        23.

      The Utilities Director and the Engineering Director are classified in the SES

II tier, two (2) tiers below Ms. Edwards.



                                       Page 6
     Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 7 of 15




                                        24.

      Two (2) male SES III Deputy Administrators, one (1) level below Ms.

Edwards’s SES IV tier, are paid substantially more than Ms. Edwards, earning

salaries of approximately $144,130 and $131.051.20 per annum.

                                        25.

      The male Chief Tax Assessor for Augusta is not even classified as an SES

employee, but he is paid an annual salary of $137,025, which is substantially more

than Ms. Edwards who is classified in the highest SES tier.

                                        26.

      Ms. Edwards also discovered that there was unequal pay among male and

female employees within the SES II tier.

                                        27.

      The female Procurement Director is paid an annual salary of approximately

$118,743.63 and the female Finance Director is paid an annual salary of

approximately $119,584.42.

                                        28.

      The Procurement Director and Finance Director are both classified in the

SES II tier, but the female incumbents make substantially less than their male SES



                                      Page 7
     Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 8 of 15




II counterparts who hold the positions of the Utilities Director and the Engineering

Director.

                                          29.

      Ms. Edwards Director position requires equal skill, effort, and responsibility

as that of her male counterparts in the SES IV tier.

                                          30.

      Ms. Edwards Director position requires equal or more skill, effort, and

responsibility than the lower-tiered SES male employees who are paid more than

Ms. Edwards.

                                          31.

      The unequal pay practices by Augusta based on gender.

 Count I: Unequal Pay Discrimination on the Basis of Sex in Violation of the
                    Equal Pay Act, 29 U.S.C. § 206(d)

                                          32.

      Plaintiff incorporates by reference paragraphs 1 through 31 as if fully

restated herein.

                                          33.

      Under 29 U.S.C. § 206(d), it is unlawful to discriminate in the payment or

establishment of wages on the basis of sex between employees performing equal

work that requires equal skill, effort, and responsibility.
                                        Page 8
     Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 9 of 15




                                        34.

      As Director, Ms. Edwards performs work of equal skill, effort, and

responsibility as that of the General Counsel and Administrator and lesser-ranked

SES male employees.

                                         35.

      Ms. Edwards is paid at least $32,404.50 less than the interim male

Administrator, and at least $61,000 less than the male General Counsel.

                                         36.

      Ms. Edwards is paid at least $34,231.50 less than the male Engineering

Director and $30,302.17 less than the male Utilities Director, who are both ranked

two (2) tiers below Ms. Edwards SES classification.

                                         37.

      Augusta has refused to correct its discriminatory pay practices, which were

willful and intentional unlawful conduct that evidence a reckless indifference to

Ms. Edwards’s rights under the EPA, 29 U.S.C. § 206(d).

                                         38.

      As a direct result of Defendant’s unlawful conduct, Ms. Edwards has

suffered damages including, without limitation, lost income and benefits, lost

opportunities for advancement, and she has incurred costs and attorneys’ fees.

                                      Page 9
     Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 10 of 15




                                          39.

       Pursuant to the EPA, Ms. Edwards is entitled to damages including back pay

and lost benefits, liquidated damages, and prospective injunctive relief to ensure

she receives pay equal to her male counterparts and lesser-ranked SES male

employees. Augusta is also liable for Ms. Edwards’ attorneys’ fees and costs of

litigation.

                         Count II: Liquidated Damages

                                          40.

       Plaintiff incorporates by reference paragraphs 1 through 39 as if fully

restated herein.

                                          41.

       Pursuant to 29 U.S.C. § 216(b), Plaintiff is entitled to liquidated damages in

an amount double the back wages.

              Count III: Sex Discrimination in Violation of Title VII

                                          42.

       Plaintiff incorporates by reference paragraphs 1 through 41 as if fully

restated herein.




                                      Page 10
    Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 11 of 15




                                         43.

      Augusta is Ms. Edwards’s employer as defined under Title VII.

                                         44.

      While employed by Augusta, Ms. Edwards was subjected to, and continues

to be subjected to, discrimination on the bases of her sex, female, in violation of

Title VII.

                                         45.

      At all times relevant to this action, Ms. Edwards performed work equal to

that of her male counterparts and male employees at a lower ranking than Ms.

Edwards.

                                         46.

      Nonetheless, Augusta compensated Ms. Edwards in excess of $30,000 less

than her male counterparts and lower-level SES male employees.

                                         47.

      It is a violation of Title VII to pay a female less than a male to perform the

same or substantially similar jobs.

                                         48.

      Augusta’s violations of Title VII were knowing, willful, and intentional.



                                      Page 11
       Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 12 of 15




                                           49.

        At the time of the discriminatory pay complained of in this Complaint,

Augusta knew or should have known that its actions constituted violations of Title

VII.

                                           50.

        At a minimum, Augusta’s actions in paying Ms. Edwards less than male

counterparts and lower-level SES male employees were reckless.

                                           51.

        As a direct and proximate result of Augusta’s actions, Ms. Edwards has been

denied equal pay as that given to male employees of equal or lesser rank.

                                           52.

        Therefore, Ms. Edwards is entitled to economic and compensatory for

Augusta’s willful violation of Title VII, plus her attorneys’ fees and costs.

                                   Prayer for Relief

        WHEREFORE, Plaintiff respectfully demands the following:

           a) That process issue and the Defendant be served according to law;

           b) That Defendant be found to have willfully and intentionally violated

              the Equal Pay Act;



                                       Page 12
Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 13 of 15




    c) That judgment be entered in favor of Plaintiff and that Plaintiff be

       awarded back pay in an amount to be proven at trial;

    d) That liquidated damages be awarded to Plaintiff in accordance with

       the Equal Pay Act and Fair Labor Standards Act;

    e) That Plaintiff be awarded economic damages for her lost wages and

       lost retirement contributions and compensatory damages in the

       amount of the statutory cap of $300,000 under Title VII for the mental

       and emotional distress she has suffered due to Augusta’s unlawful and

       discriminatory acts;

    f) That Plaintiff be awarded pre- and post-judgment interest at the

       maximum rates allowable by law;

    g) That Plaintiff be awarded her attorneys’ fees and expenses of

       litigation under the fee-shifting provisions of the EPA and Title VII;

       and

    h) Such other and further relief as this Court deems just and proper.

                    DEMAND FOR JURY TRIAL

 Plaintiff hereby demands trial by jury for all issues so triable.




                                  Page 13
    Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 14 of 15




      Respectfully submitted this ___ day of ______, 2020.

                                         /s/ A. Lee Parks, Jr.
                                         A. Lee Parks, Jr.
                                         Georgia Bar No. 563750
                                         Email: lparks@pcwlawfirm.com

PARKS, CHESIN & WALBERT, P.C.
75 Fourteenth Street, Suite 2600
Atlanta, GA 30309
Telephone: 404-873-8000
Fax: 404-873-8050

Counsel for Plaintiff




                                    Page 14
    Case 1:20-cv-00055-JRH-BKE Document 15 Filed 10/27/20 Page 15 of 15




                           CERTIFICATE SERVICE

      I hereby certify that I have this day served a copy of the foregoing

AMENDED COMPLAINT via U.S. mail and electronic mail on the following

counsel of record:

                           Halima Horton White
                             Jamala McFadden
                       The Employment Law Solution
                           McFadden Davis, LLC
                     3100 Cumberland Blvd., Suite 1480
                            Atlanta, GA 30339
               Email: hwhite@theemploymentlawsolution.com
              Email: jmcfadden@theemploymentlawsolution.com

                                 Randolph Frails
                                 Frails & Wilson
                        211 Pleasant Home Rd., Suite A-1
                               Augusta, GA 30907
                     Email: randy_frails@frailswilsonlaw.com

      This ____ day of ______, 2020.


                                           /s/ A. Lee Parks, Jr.
                                           A. Lee Parks, Jr.
                                           Georgia Bar No. 563750
                                           Email: lparks@pcwlawfirm.com

                                           Counsel for Plaintiff




                                    Page 15
